             Case 1:18-cv-00911-SM Document 7-2 Filed 10/26/18 Page 1 of 1



                    UNITED STATES DISTRICT COURT FOR
                     THE DISTRICT OF NEW HAMPSHIRE
__________________________________________
                                           )
ROBERT and DEBRA CARIDEO,                  )
                                           )
                        Plaintiffs,        )
                                           )
v.                                         )
                                           ) Civil Action No. 1:18-cv-00911-SM
PENNYMAC LOAN SERVICES, LLC,               )
                                           )
                        Defendant.         )
                                           )

                                       [PROPOSED] ORDER

           After review, Defendant PennyMac Loan Services, LLC’s (“PennyMac”) Emergency

Motion for a Temporary Restraining Order and/or Preliminary Injunction is hereby GRANTED.

           Plaintiff Robert and Debra Carideo (“Plaintiffs”), individually or through their attorneys

and/or agents, shall be and hereby are enjoined from marketing, listing for sale, advertising,

eliciting or accepting offers to purchase, showing to the public or interested buyers, or selling

395 Mammoth Road, Pelham, New Hampshire, or making or taking any and all other related

efforts.

           PennyMac’s request for sanctions is also GRANTED. PennyMac shall file a request for

sanctions, with sufficient supporting documentation, within 14 days of this Order.



                  So Ordered.                   ________________________________
                                                The Honorable ___________________
                                                Presiding Judge


Dated: __________
